 1

 2
                                                                   JS-6
 3

 4

 5

 6

 7

 8
                             UNITED STATES DISTRICT COURT
 9
                           CENTRAL DISTRICT OF CALIFORNIA
10
                                      EASTERN DIVISION
11
     AHMAD KARIMKHANI and MONIREH Case No.: 5:18-cv-00730-JGB-KKx
12 KARIMKHANI, individuals,

13                      Plaintiffs,               ORDER OF DISMISSAL WITH
                                                  PREJUDICE
14         vs.
15 REAL TIME RESOLUTIONS, INC., a
     Texas Corporation; and PROBER &               Honorable Jesus G. Bernal
16 RAPHAEL, a law corporation in
     California,
17
                        Defendants.
18

19

20

21         Based upon the Stipulation of Dismissal by all appearing parties and
22
     pursuant to Fed. R. Civ. P. 41(a)(1), the above-referenced matter is hereby dismissed
23
     with prejudice. The parties shall bear their own attorneys’ fees and costs.
24

25         IT IS SO ORDERED.
26
     Dated: August 7, 2019
27                                          Honorable Jesus G. Bernal
                                            United States District Court Judge
28


                       ORDER OF DISMISSAL WITH PREJUDICE
